UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6000


CHRISTOPHER S. FRANCIS,

                Plaintiff - Appellant,

          v.

SECRETARY, DEPARTMENT     OF   PUBLIC   SAFETY    AND   CORRECTIONAL
SERVICES (DPSCS),

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    George Jarrod Hazel, District Judge.
(8:15-cv-01255-GJH)


Submitted:   March 29, 2016                      Decided:   April 1, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher Scott Francis, Appellant Pro Se.   Dorianne Avery
Meloy, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher S. Francis appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                      We

have     reviewed   the   record      and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Francis v. Sec’y, Dep’t of Pub. Safety & Corr. Servs.,

No. 8:15-cv-01255-GJH (D. Md. Nov. 30, 2015).                 We dispense with

oral   argument     because    the    facts    and   legal    contentions    are

adequately    presented   in    the    materials     before   this   court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                        2